DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (2/25/22 Remarks: page 8, line 10 – page 13, line 13) with respect to the rejections of claims 1-3, 5-6, 10-21, & 25-29 under 35 USC §102 and the rejection of claim 4 under 35 USC §103 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (2/25/22 Remarks: page 8, line 10 – page 12, line 2, particularly page 11, line 1 – page 12, line 2) that the art of record (i.e. Haribhatt (US 20130016918)) does not teach or suggest the recited feature “retrieving, in an ordered sequence, a plurality of de-warping matrices”. Specifically, Applicant argues (2/25/22 Remarks: page 11, lines 6-9) that reading an offset for each pixel is not the same as retrieving, in an ordered sequence, a plurality of de-warping matrices.
Examiner concurs that the retrieving of pixels in an ordered sequence is not the same as retrieving de-warping matrices in an ordered sequence. However, the reading of de-warping values (i.e. values used in the Haribhatt de-warping method), each such value being associated with a pixel, each of which pixels is associated with a specific rank and file in an two-dimensional array (Haribhatt paragraph 0033 and Figure 6), necessarily associates the de-warping values with a matrix in an ordered sequence. Also, the reading of two distinct values (offset and interpolation weight) for each pixel in such a matter associates each of a plurality of sets of values with a respective matrix in an ordered sequence.
Applicant argues (2/25/22 Remarks: page 12, lines 3-23) that the claim mapping of the outstanding 11-30-21 rejection improperly maps the pixels of Haribhatt to the recited de-warping matrices.
Examiner concurs that the reference to “raster order” in the Office Action (i.e. the mapping of claim 5, Haribhatt paragraph 0033 and Figure 1) refers to a pixel raster order. However, this element is noted in addition to the established correspondence of the lookup table values to the pixels (i.e. the mapping of parent claim 1, Haribhatt Abstract and paragraph 0009). As described above, these teachings, taken together, indicate that the lookup table values, which correspond to the pixels (Haribhatt Abstract and paragraph 0009), are associated with an ordered sequence (i.e. the raster order, Haribhatt paragraph 0033 and Figure 1).
Applicant argues (2/25/22 Remarks: page 12, lines 27-28) that claims 2-6 & 8-16 are allowable for at least the same reasons as parent claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
Applicant argues (2/25/22 Remarks: page 13, lines 1-4) that claim 17 recites features similar to those of claim 1 and is therefore allowable for similar reasons.
Applicant’s arguments with respect to claim 1 are addressed above.
Applicant argues (2/25/22 Remarks: page 13, lines 5-7) that claims 18-21 & 23-24 are allowable for at least the same reasons as parent claim 17.
Applicant’s arguments with respect to claim 17 are addressed above.
Applicant argues (2/25/22 Remarks: page 13, lines 9-12) that claim 25 recites features similar to those of claim 1 and is therefore allowable for similar reasons.
Applicant’s arguments with respect to claim 1 are addressed above.
Applicant argues (2/25/22 Remarks: page 13, lines 13-14) that claims 26-29 are allowable for at least the same reasons as parent claim 25.
Applicant’s arguments with respect to claim 25 are addressed above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 10-21, & 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haribhatt (US 20130016918, cited in 6/16/21 Office Action).
Claim 1: A method of image processing (Haribhatt Title, wide-angle lens image correction), comprising: retrieving, in an ordered sequence (Haribhatt Abstract and paragraph 0009, a look-up table (LUT) stores an offset and interpolation weight for each pixel, LUT inherently has an order associated), a plurality of de-warping matrices (Haribhatt Abstract and paragraph 0009, LUT has two sets of values (offset and interpolation weight) for each pixel, LUT values correspond to pixels (i.e. to two-dimensional raster matrix configuration)) for remapping pixels of a first image from a distorted image space to a corrected image space, the first image depicting a scene in the distorted image space (Haribhatt paragraph 0004, “destination image” is the corrected image, the first image depicting a scene in the distorted image space (Source image is the wide-angle original distorted image, LUT consists of individual offset values associating with each pixel from the source image to the destination image that’s calculated by using interpolation between four pixels in the source image (Haribhatt paragraph 0032). Therefore, each destination image offset is a unique calculation or computation and each offset value, even if the offset consists of a single value, would read on the broadest definition of a matrix. Thus, a LUT consisting of multiple offsets would read on the claimed de-warping matrices.));
retrieving blocks of pixels of the first image based at least in part on the order of the dewarping matrices (Haribhatt paragraph 0034, the LUT contains (i) the relative offsets from the reference pixel of the rest of the pixels in the destination macroblock and (ii) the horizontal and vertical interpolation weights for each pixel in the destination macroblock; Note: Applicant defines de-warping matrices as “a series of de-warping operations (e.g., computations) to be performed by the de-warping circuit 530” See specification paragraph 0041 lines 9-11. Therefore, the computation resulted in the mapping of the destination pixel(s) from the source pixel(s) is interpreted to the “de-warping matrices”; the source pixels are rearranged back into a destination image using the mapping relationship is interpreted to read on the “at least in part on the order of the de-warping matrices”);
generating a plurality of image tiles based on the blocks of pixels of the first image, wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraphs 0020 & 0033 and Figure 1, destination pixel is generated from pixels from the source image (Figure 1, item 102), where each image tile is interpreted to be a destination pixel (Figure 1, paragraph 0020); based on the blocks of pixels of the first image (Figure 1, item 114 consists of 4 background pixels in the source image (Figure 1, item 102), wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraph 0033, destination pixel value is computed using equation 3); and
combining the plurality of image tiles to produce a second image depicting the scene in the corrected image space (Haribhatt Figure 1, item 104, the destination image is a combination of all the converted pixels), wherein the second image is segmented into a plurality of strides of uniform height and width, the height of each stride being equal to a height of one of the image tiles and the width of each stride being equal to a width of the second image, and wherein each of the strides comprises two or more of the image tiles in sequence (Haribhatt Figure 1, row of equal size tiles (Haribhatt paragraph 0041, standard destination macroblock (i.e. tile) size) extending across width of image).
Claim 2: The method of claim 1 (see above), wherein each of the pixel blocks comprises a plurality of first pixels of the first image, and wherein each of the image tiles comprises a plurality of second pixels of the second image (Haribhatt paragraph 0033 and Figure 1, plurality of pixels in first image are interpolated to form plurality of pixels in second image).
Claim 3: The method of claim 2 (see above), wherein a number of the plurality of first pixels in each pixel block is greater than a number of the plurality of second pixels in each image tile (Haribhatt paragraph 0033 and Figure 1, interpolation uses four pixels of first image for each pixel of second image).
Claim 5: The method of claim 1 (see above), wherein the ordered sequence is based at least in part on a raster order of the image tiles in the second image (Haribhatt paragraph 0033 and Figure 1, pixels in raster order).
Claim 6: The method of claim 5 (see above), wherein the combining comprises: storing the plurality of image tiles in the raster order (Haribhatt paragraph 0033 and Figure 1, pixels in raster order).
Claim 10: The method of claim 1 (see above), wherein the first image is captured by an image capture device, the method further comprising:
generating the plurality of de-warping matrices based at least in part on one or more geometric distortion parameters (Haribhatt paragraph 0026, offset values based on lens calibration and distortion amount data) or (Note: This is a recitation in the alternative, readable upon either alternative option) a focal length of a lens of the image capture device.
Claim 11: The method of claim 10 (see above), wherein the lens introduces non-linear distortions in the scene depicted by the first image (Haribhatt paragraph 0023, lens distortion represented by polynomial or radial functions), and wherein the scene depicted by the second image is rectilinear (Haribhatt paragraph 0020, rectilinear output image).
Claim 12: The method of claim 10, further comprising:
selecting a size of the image tiles or (Note: This is a recitation in the alternative, readable upon either option) pixel blocks based at least in part on the one or more geometric distortion parameters (Haribhatt paragraph 0027, source macroblock (i.e. pixel block) based on lens distortion) or (Note: This is a recitation in the alternative, readable upon either option) the focal length.
Claim 13: The method of claim 10 (see above), wherein the de-warping matrices are generated based on a polynomial lens model (Haribhatt paragraph 0023, polynomial fit).
Claim 14: The method of claim 10 (see above), wherein the de-warping matrices are generated based on a non-polynomial lens model (Haribhatt paragraph 0023, “e.g.” polynomial fit, indicating that polynomial fit is one option among other (i.e. non-polynomial) options such as Haribhatt paragraph 0023, radial and tangential values).
Claim 15: The method of claim 1, further comprising:
selecting a size of the image tiles or (Note: This is a recitation in the alternative, readable upon either option) pixel blocks based at least in part on a memory bandwidth requirement for generating each of the image tiles (Haribhatt paragraph 0026, destination macroblock (i.e. image tile) size based on available memory).
Claim 16: The method of claim 15, wherein the selection is further based on an image format (Haribhatt paragraph 0027, source macroblock (i.e. pixel block) based on lens distortion (i.e. effect on conformation of image)) or (Note: This is a recitation in the alternative, readable upon either option) pixel depth of the first image.
Claim 17: A de-warping circuit comprising:
a memory buffer (Haribhatt paragraph 0024, memory); and
hardware logic (Haribhatt paragraph 0025, computational engine) configured to:
retrieve, in an ordered sequence (Haribhatt Abstract and paragraph 0009, a look-up table (LUT) stores an offset and interpolation weight for each pixel, LUT inherently has an order associated), a plurality of de-warping matrices (Haribhatt Abstract and paragraph 0009, LUT has two sets of values (offset and interpolation weight) for each pixel, LUT values correspond to pixels (i.e. to two-dimensional raster matrix configuration)) for remapping pixels of a first image from a distorted image space to a corrected image space, the first image depicting a scene in the distorted image space (Haribhatt paragraph 0004, “destination image” is the corrected image, the first image depicting a scene in the distorted image space (Source image is the wide-angle original distorted image, LUT consists of individual offset values associating with each pixel from the source image to the destination image that’s calculated by using interpolation between four pixels in the source image (Haribhatt paragraph 0032). Therefore, each destination image offset is a unique calculation or computation and each offset value, even if the offset consists of a single value, would read on the broadest definition of a matrix. Thus, a LUT consisting of multiple offsets would read on the claimed de-warping matrices.));
read, into the memory buffer, blocks of pixels of the first image based at least in part on the order of the de-warping matrices (Haribhatt paragraph 0034, the LUT contains (i) the relative offsets from the reference pixel of the rest of the pixels in the destination macroblock and (ii) the horizontal and vertical interpolation weights for each pixel in the destination macroblock; Note: Applicant defines de-warping matrices as “a series of de-warping operations (e.g., computations) to be performed by the de-warping circuit 530” See specification paragraph 0041 lines 9-11. Therefore, the computation resulted in the mapping of the destination pixel(s) from the source pixel(s) is interpreted to the “de-warping matrices”; the source pixels are rearranged back into a destination image using the mapping relationship is interpreted to read on the “at least in part on the order of the de-warping matrices”);
generate a plurality of image tiles based on the blocks of pixels of the first image (Haribhatt paragraphs 0020 & 0033 and Figure 1, destination pixel is generated from pixels from the source image (Figure 1, item 102), where each image tile is interpreted to be a destination pixel (Figure 1, paragraph 0020); based on the blocks of pixels of the first image (Figure 1, item 114 consists of 4 background pixels in the source image (Figure 1, item 102), wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraph 0033, destination pixel value is computed using equation 3),
wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraph 0033, destination pixel value is computed using equation 3, each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices); and
write the plurality of image tiles to an external memory to produce a second image depicting the scene in the corrected image space (Haribhatt Figure 1, item 104, the destination image is a combination of all the converted pixels), wherein the second image is segmented into a plurality of strides of uniform height and width, the height of each stride being equal to a height of one of the image tiles and the width of each stride being equal to a width of the second image, and wherein each of the strides comprises two or more of the image tiles in sequence (Haribhatt Figure 1, row of equal size tiles (Haribhatt paragraph 0041, standard destination macroblock (i.e. tile) size) extending across width of image).
Claim 18: The de-warping circuit of claim 17 (see above), wherein each of the pixel blocks comprises a plurality of first pixels of the first image, and wherein each of the image tiles comprises a plurality of second pixels of the second image (Haribhatt paragraph 0033 and Figure 1, plurality of pixels in first image are interpolated to form plurality of pixels in second image).
Claim 19: The de-warping circuit of claim 18 (see above), wherein the plurality of first pixels in each pixel block is greater than the plurality of second pixels in each image tile (Haribhatt paragraph 0033 and Figure 1, interpolation uses four pixels of first image for each pixel of second image).
Claim 20: The de-warping circuit of claim 17 (see above), wherein the ordered sequence is based at least in part on a raster order of the image tiles in the second image (Haribhatt paragraph 0033 and Figure 1, pixels in raster order).
Claim 21: The de-warping circuit of claim 20 (see above), wherein the hardware logic is further configured to store the plurality of image tiles in the raster order (Haribhatt paragraph 0033 and Figure 1, pixels in raster order).
Claim 25: A system comprising: a processor;
a memory (Haribhatt paragraph 0024, memory) storing instructions that, when executed by the processor (Haribhatt paragraph 0025, computational engine), causes the system to:
generate, in an ordered sequence (Haribhatt Title, wide-angle lens image correction), comprising: retrieving, in an ordered sequence (Haribhatt Abstract and paragraph 0009, a look-up table (LUT) stores an offset and interpolation weight for each pixel, LUT inherently has an order associated), a plurality of de-warping matrices (Haribhatt Abstract and paragraph 0009, LUT has two sets of values (offset and interpolation weight) for each pixel, LUT values correspond to pixels (i.e. to two-dimensional raster matrix configuration)) for remapping pixels from a distorted image space to a corrected image space (Haribhatt paragraph 0004, “destination image” is the corrected image, the first image depicting a scene in the distorted image space (Source image is the wide-angle original distorted image, LUT consists of individual offset values associating with each pixel from the source image to the destination image that’s calculated by using interpolation between four pixels in the source image (Haribhatt paragraph 0032). Therefore, each destination image offset is a unique calculation or computation and each offset value, even if the offset consists of a single value, would read on the broadest definition of a matrix. Thus, a LUT consisting of multiple offsets would read on the claimed de-warping matrices.)); and a de-warping circuit configured to:
retrieve blocks of pixels of a first image based at least in part on the order of the de-warping matrices, the first image depicting a scene in the distorted image space (Haribhatt paragraph 0034, the LUT contains (i) the relative offsets from the reference pixel of the rest of the pixels in the destination macroblock and (ii) the horizontal and vertical interpolation weights for each pixel in the destination macroblock; Note: Applicant defines de-warping matrices as “a series of de-warping operations (e.g., computations) to be performed by the de-warping circuit 530” See specification paragraph 0041 lines 9-11. Therefore, the computation resulted in the mapping of the destination pixel(s) from the source pixel(s) is interpreted to the “de-warping matrices”; the source pixels are rearranged back into a destination image using the mapping relationship is interpreted to read on the “at least in part on the order of the de-warping matrices”);
generate a plurality of image tiles based on the blocks of pixels of the first image, wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraphs 0020 & 0033 and Figure 1, destination pixel is generated from pixels from the source image (Figure 1, item 102), where each image tile is interpreted to be a destination pixel (Figure 1, paragraph 0020); based on the blocks of pixels of the first image (Figure 1, item 114 consists of 4 background pixels in the source image (Figure 1, item 102), wherein each of the image tiles is interpolated from one or more of the retrieved pixel blocks using a respective one of the de-warping matrices (Haribhatt paragraph 0033, destination pixel value is computed using equation 3); and
combine the plurality of image tiles to produce a second image depicting the scene in the corrected image space (Haribhatt Figure 1, item 104, the destination image is a combination of all the converted pixels), wherein the second image is segmented into a plurality of strides of uniform height and width, the height of each stride being equal to a height of one of the image tiles and the width of each stride being equal to a width of the second image, and wherein each of the strides comprises two or more of the image tiles in sequence (Haribhatt Figure 1, row of equal size tiles (Haribhatt paragraph 0041, standard destination macroblock (i.e. tile) size) extending across width of image).
Claim 26: The system of claim 25 (see above), wherein the de-warping matrices are generated based on a polynomial lens model (Haribhatt paragraph 0023, polynomial fit).
Claim 27: The system of claim 25 (see above), wherein the de-warping matrices are generated based on a non-polynomial lens model (Haribhatt paragraph 0023, “e.g.” polynomial fit, indicating that polynomial fit is one option among other (i.e. non-polynomial) options such as Haribhatt paragraph 0023, radial and tangential values).
Claim 28: The system of claim 25, wherein execution of the instructions further causes the system to:
select a size of the image tiles or (Note: This is a recitation in the alternative, readable upon either option) pixel blocks based at least in part on a memory bandwidth requirement for generating each of the image tiles (Haribhatt paragraph 0026, destination macroblock (i.e. image tile) size based on available memory).
Claim 29: The system of claim 28, wherein the selection is further based on an image format (Haribhatt paragraph 0027, source macroblock (i.e. pixel block) based on lens distortion (i.e. effect on conformation of image)) or (Note: This is a recitation in the alternative, readable upon either option) pixel depth of the first image.
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haribhatt.
Haribhatt discloses the invention of claim 2 (see above) and the use of interpolation to form second pixels from pixels in first image (Haribhatt paragraph 0033 and Figure 1, plurality of pixels in first image are interpolated to form plurality of pixels in second image).
Haribhatt does not expressly disclose the use of bicubic interpolation.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to select bicubic interpolation among the various known types of interpolation to perform the Haribhatt interpolation to obtain the invention as specified in claim 4.
Claim 4: The method of claim 2 (see above), wherein each of the second pixels is interpolated from one or more of the first pixels (Haribhatt paragraph 0033 and Figure 1, plurality of pixels in first image are interpolated to form plurality of pixels in second image) using bicubic interpolation (see in re Ruff rationale set forth above).
Allowable Subject Matter
Claims 8-9 & 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 8 & 23, the art of record does not teach or suggest the retrieval of first and second dewarping matrices coordinated such that the second dewarping matrices associated with image tiles of a second stride are retrieved only after the first dewarping matrices associated with image tiles of a first stride are retrieved in conjunction with the recited arrangement of retrieving a plurality of de-warping matrices in an ordered sequence, retrieving blocks of first image pixels based on this sequence, generating image tiles based on the first image blocks, and combining the image blocks into a corrected image space second image.
With respect to claims 9 & 24, the art of record does not teach or suggest the retrieval of first and second lookup tables coordinated such that the second LUT associated with image tiles of a second stride is retrieved only after the first LUT associated with image tiles of a first stride is retrieved in conjunction with the recited arrangement of retrieving a plurality of de-warping matrices in an ordered sequence, retrieving blocks of first image pixels based on this sequence, generating image tiles based on the first image blocks, and combining the image blocks into a corrected image space second image.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663